DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-10 have been considered but are moot in view of the new grounds of rejection.
	Further, it is noted claim 1, is precluded with a contingent statement of “if,” it is suggested to change the language to a definitive statement, such as when, or some form of definitive language. Contingent limitations are described in MPEP 2111.04 (Il), contingent limitations are commonly if statements, that do not require the “If statement to occur, and as such, do not have patentable weight, for the sake of compact prosecution, they have been previously and are being addressed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly US Patent Publication No. 20130333039 in view of Kulkarni et al. US Patent Publication No. 2019/0340360.
processor receives a request to install an application on the programmable device] and is not configured for a grant setting of information collection, the grant setting relating to an operation setting related to a specific function of the image processing apparatus so that the additional service is not configured for permitting or disallowing operation of the specific function [0014-0016; Smart phones and other mobile programmable devices, including tablets, allow the installation of applications to extend the functionality provided by the hardware and the operating system and native applications… additional applications or operating system functionality may be provided or restricted… users may download applications from one of multiple application marketplaces for installation on their device. As part of the installation package, each application provides a manifest file that identifies what operating system capabilities (typically referred to as "permissions"), are required by the application. An application not granted a permission is prohibited by the operating system from accessing or using the associated capability. While some applications might be able to function without any permissions, most applications require one or more permissions… some of the “grant setting of information collections” examples are listed in TABLE 1 i.e., location used for permissions that allow access to the user's current location];
Kelly fails to clearly disclose a controller that, in response to determining whether a similarly of usage information on the information processing apparatus that is configured for the grant setting of the information collection is greater than or equal to a threshold relative to usage information on the additional service, changing at least part of the grant setting of the information collection of the usage information on the information processing apparatus to be the grant setting of the information collection related to the additional service so that the at least part of the grant setting of the information collection of an existing service is the grant setting of the information collection of the 
In an analogous art, Kulkarni discloses a controller [0016; Figure 1 controller 150] that, in response to determining whether a similarly of usage information on the information processing apparatus that is configured for the grant setting of the information collection is greater than or equal to a threshold relative to usage information on the additional service, changing at least part of the grant setting of the information collection of the usage information on the information processing apparatus to be the grant setting of the information collection related to the additional service so that the at least part of the grant setting of the information collection of an existing service is the grant setting of the information collection of the additional service [0022-0028; The example threshold evaluator 146 calculates whether the identified number of apps having that same permission satisfies a threshold quantity value and, if so, the example SPS evaluator 140 adds the selected permission to an SPS list of the cluster... the example RPS identifier 144 determines whether there are one or more additional permissions to be analyzed. If so, the above example repeats in view of a next permission of the RPS associated with the selected WK app… When the SPS of the cluster (e.g., a cluster of flashlight apps) associated with the candidate app (e.g., a flashlight app) to be installed is determined, the SPS evaluator 140 determines which one or more permissions of the RPS of the candidate app are to be deemed anomalous or safe. In particular, the example RPS identifier 144 selects a permission (e.g., a first permission from a list of any number of permissions named in the RPS) from the RPS of the candidate app, and the example SPS evaluator 140 determines if that permission is within (e.g., listed) the SPS list of the cluster. If so, then the example SPS evaluator 140 designates the selected permission as safe and/or otherwise normal. However, in the event the selected permission is not within the SPS of the cluster, the example SPS evaluator 140 designates (e.g., flags) the selected permission as anomalous and/or otherwise unsafe… For instance, if the candidate app to be installed is a flashlight app having a permission that requests location access also occurs in many apps within the cluster, thereby reducing the value of N above, then this circumstance may be indicative of many app developers using that permission for the purpose of targeted advertising (despite the fact that location information is not a necessary permission required to facilitate an ability to turn on/off the flashlight). On the other hand, if the candidate flashlight app to be installed has a permission that requests access to contact information, which is not a similar permission found in the other apps of the cluster (thereby increasing the value of N above), then this circumstance may be indicative of a privacy risk to the end-user and/or otherwise threaten the security of the computing device (e.g., mobile phone) associated with the flashlight app… Based on the calculated anomaly scores and/or permissions designated as safe or unsafe, the example client device installation controller 150 generates one or more installation directives. In particular, the example RPS identifier 144 selects a permission from the RPS associated with the candidate app to be installed. The example SPS evaluator 140 determines whether the selected permission is designated as unsafe and, if not, the example client device installation controller 150 generates an allowance directive. As used herein, a directive is a command or instruction tailored to cause another system or device (e.g., a client device 114, such as a target wireless telephone) to perform an action. In some examples, a directive is a recommendation that, if enabled by the example client device(s) 116, facilitates installation control of apps and/or particular app permissions based on the recommendation (e.g., allow, deny). Directives generated by the example client device installation controller 150 may be of different types. In some examples, the directives may be of a type prohibitive (e.g., a prohibition directive). In some examples, the directives may be of type permissive (e.g., an allowance directive). In some examples, the directives may be of type discretionary. For instance, an allowance directive is an instruction that, when received and/or otherwise retrieved by the target device (e.g., a target wireless telephone), causes the target device to permit allowance of the associated permission],  wherein if a degree of similarity between a type of the usage information on the information processing apparatus and a type of the usage information on the additional service satisfies predetermined criteria, the controller determines that the usage information on the information processing apparatus is similar to the usage information on the additional service [Figure 2 steps 210-218 & Figure 3 & [0042] Figure 3 illustrates additional detail associated with identification of the SPS associated with the cluster of similar apps (block 214). In the illustrated example of FIG. 3, the WK identifier 142 selects a white knight app of the cluster (block 302), and the requested permission set identifier 144 identifies an RPS of the selected WK app (block 304). Additionally, the example requested permission set identifier 144 selects one of the requested permissions from the RPS of the selected WK app (block 306), and calculates a number of apps (N) within the set of WK apps where the requested permission is also within the RPS (block 308). The example threshold evaluator 146 determines whether the number of apps (N) satisfies (e.g., is greater than) a threshold percentage (T) of apps within the set of WK apps (block 310). If so, then the selected permission is added to the SPS (e.g., a list) of the cluster (block 312). Generally speaking, the example threshold percentage (T) may be set to any particular value, in which a relatively higher percentage value is indicative of a greater number of apps sharing the same permission. Stated differently, a higher percentage value would be indicative of a greater degree of normalcy for the requested permission. However, if the threshold value is not satisfied (block 310), then the example SPS evaluator 140 does not add (or prevents the addition of) the requested permission to the SPS of the cluster (block 314)].
Therefore, it would have been obvious to one of ordinary skill in the art co combine the teachings of Kelly and Kulkarni, before the effective filing date of the invention, in order to facilitate improved user decision-making when presented with an option to install an app and/or otherwise enable/allow one or more requested permission(s) associated with the app [Kulkarni 0011].

threshold evaluator 146, relating to Fig. 1A, which is part of permission evaluator 128 and safe permission evaluator 140, see also Fig. 2, steps 210-218].

Regarding Claim 4, the combination of Kelly and Kulkarni discloses the information processing apparatus wherein the controller uses an index indicating a degree of importance configured for each of the types of the usage information on the information processing apparatus in order to determine whether the degree of similarity satisfies the predetermined criteria [Kulkarni Figure 2 steps 210-218].

Regarding Claim 5, the combination of Kelly and Kulkarni discloses the information processing apparatus, further comprising a display controller that displays a verification screen that is used to verify whether at least part of the grant setting of the information collection related to the usage information on the information processing apparatus is configurable to be the grant setting of the information collection related to the additional service [Kulkarni Figure 1C, allow permission to an application request, see also Figure 1D, see further Figure 7, steps 722-730, prompting a user to select permission].

Regarding Claim 6, the combination of Kelly and Kulkarni discloses the information processing apparatus wherein if usage information related to service out of the usage information on the information processing apparatus is not similar to usage information related to service out of the usage information on the additional service and usage information other than the usage information related to directives are determined based on similarity of application, either a user is prompted, or it will be automatically decided to grant/allow permission depending on if the app is safe, e.g., passes the similarity processing disclosed in Figure 2 steps 210-218].

Regarding Claim 7, the combination of Kelly and Kulkarni discloses the information processing apparatus wherein if specific usage information determined as having a higher degree of importance out of the usage information on the information processing apparatus is included in the usage information on the additional service, the display controller causes the verification screen to be displayed [Kulkarni Figure 7, steps 710-730, directives are determined based on similarity of application, either a user is prompted, or it will be automatically decided to grant/allow permission depending on if the app is safe, e.g., passes the similarity processing disclosed in Figure 2 steps 210-218].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly US Patent Publication No. 20130333039 in view of Kulkarni et al. US Patent Publication No. 2019/0340360 in further view of Mallozzi US Patent Publication No. 2016/0191534.

Regarding Claim 8, the combination of Kelly and Kulkarni discloses the information processing apparatus of Claim 5, but fails to disclose the information processing apparatus wherein the verification screen indicating that an addition of the additional service to the information processing apparatus is complete is caused to be displayed by the display controller.
displaying permission request statistics, including permission that have been granted denied that were requested, see also Figures. 4B-5B].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate with the teachings of Kelly and Kulkarni the limitation of access request statistics for the purpose of displaying the current grant  information of granting/denying access permissions to applications [Mallozzi 0097].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Gamache et al. US Patent Publication No. 2019/0253430.                                                                                                                                                                                 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.R./               Examiner, Art Unit 2424        

/JEFFEREY F HAROLD/               Supervisory Patent Examiner, Art Unit 2424